Exhibit 13 Annual Report to Stockholders SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Selected Consolidated Financial and Other Data At Or For The Year Ended March 31, Balance Sheet Data (Dollars In Thousands, Except Per Share Data) Total Assets $ Cash And Cash Equivalents Investment And Mortgage-Backed Securities Total Loans Receivable, Net (1) Deposits Advances From Federal Home Loan Bank Total Shareholders' Equity Income Data Total Interest Income Total Interest Expense Net Interest Income Provision For Loan Losses Net Interest Income After Provision For Loan Losses Non-Interest Income General And Administrative Expense Income Taxes Net Income Preferred Stock Dividends - - Accretion Of Preferred Stock To Redemption Value 19 73 20 - - Net Income Available to Common Shareholders $ Per Common Share Data Net Income Per Common Share (Basic) $ Cash Dividends Declared $ Other Data Interest Rate Spread Information: Average During Period % End Of Period % Net Interest Margin (Net Interest Income/Average Earning Assets) % Average Interest-Earning Assets To Average Interest- Bearing Liabilities % Common Equity To Total Assets % Non-Performing Assets To Total Assets (2) % Return On Assets (Ratio Of Net Income To Average Total Assets) % Return On Common Equity (Ratio Of Net Income To Average Common Equity) % Common Equity To Assets Ratio (Ratio Of Average CommonEquity To Average Total Assets) % Dividend Pay-Out Ratio On Common Shares(3) % Number Of Full-Service Offices 13 13 13 13 11 (1) INCLUDES LOANS HELD FOR SALE. (2) NON-PERFORMING ASSETS CONSIST OF NON-ACCRUAL LOANS AND REPOSSESSED ASSETS. (3)RATIO OF DIVIDENDS PAID ON COMMON SHARES TO NET INCOME AVAILABLE TO COMMON SHAREHOLDERS 7 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations General The following discussion is presented to provide the reader with an understanding of the financial condition and the results of operations of Security Federal Corporation and its subsidiaries.The investment and other activities of the parent company, Security Federal Corporation (the “Company”), have had no significant impact on the results of operations for the periods presented in the financial statements.The information presented in the following discussion of financial results is indicative of the activities of Security Federal Bank (“Bank”), a wholly owned subsidiary of the Company.The Bank is a federally chartered stock savings bank that was founded in 1922.The Bank also has two wholly owned subsidiaries: Security Federal Insurance Inc. (“SFINS”) and Security Financial Services Corporation (“SFSC”). SFINS was formed in the fiscal year ended March 31, 2002 and began operating during the December 2001 quarter.SFINS is an insurance agency offering auto, business, health, and home insurance. SFINS has a wholly owned subsidiary, Collier Jennings Financial Corporation (“Collier Jennings”), which has three wholly owned subsidiaries Security Federal Auto Insurance, The Auto Insurance Store Inc., and Security Federal Premium Pay Plans Inc.Security Federal Premium Pay Plans Inc. has one wholly owned premium finance subsidiary and also has an ownership interest in four other premium finance subsidiaries. SFSC was formed in 1975 and was inactive for several years. During the quarter ended December 31, 2010, it was reactivated and utilitzed to hold and operate a repossessed hotel located in Hardeeville, South Carolina. In addition to the Bank, Security Federal Corporation has another wholly owned subsidiary, Security Federal Statutory Trust (the “Trust”), which issued and sold fixed and floating rate capital securities of the Trust. Under current accounting guidance, however, the Trust is not consolidated in the Company’s financial statements.Unless the context indicates otherwise, references to the Company shall include the Bank and its subsidiaries. Prior to April 1, 2009, the Bank had two additional subsidiaries: Security Federal Investments, Inc. (“SFINV”) and Security Federal Trust Inc. (“SFT”). SFINV provided primarily investment brokerage services.SFT offered trust, financial planning and financial management services. On April 1, 2009, the assets and operations of SFINV and SFT were dissolved into the Bank. The services of these two entities are now offered through the trust and investment divisions of the Bank. The principal business of the Bank is accepting deposits from the general public and originating consumer and commercial business loans as well as mortgage loans that enable borrowers to purchase or refinance one-to-four family residential real estate.The Bank also originates construction loans on single-family residences, multi-family dwellings and projects, and commercial real estate, as well as loans for the acquisition, development and construction of residential subdivisions, and commercial projects. The Bank's net income is dependent on its interest rate spread which is the difference between the average yield earned on its loan and investment portfolios and the average rate paid on its deposits and borrowings.The Bank’s interest spread is influenced by interest rates, deposit flows, and loan demands.Levels of non-interest income and operating expense are also significant factors in earnings. 8 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This document, including information included or incorporated by reference, contents, and future filings by the Company on Form 10-K, Form 10-Q, and Form 8-K, and future oral and written statements by the Company and its management may contain forward-looking statements about the Company and its subsidiaries which we believe are within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements often include the words “believes,” “expects,” “anticipates,” “estimates,” “forecasts,” “intends,” “plans,” “targets,” “potentially,” “probably,” “projects,” “outlook” or similar expressions or future or conditional verbs such as “may,” “will,” “should,” “would” and “could.” These forward-looking statements are subject to known and unknown risks, uncertainties and other factors that could cause actual results to differ materially from the results anticipated, including, but not limited to: · the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs and changes in our allowance for loan losses and provision for loan losses that may be affected by deterioration in the housing and commercial real estate markets; · changes in general economic conditions, either nationally or in our market areas; · changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, our net interest margin and funding sources; · fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in our market areas; · secondary market conditions for loans and our ability to sell loans in the secondary market; · results of examinations of us by the Office of Thrift Supervision (“OTS”), the Office of the Comptroller of the Currency (as successor to the OTS), the Federal Deposit Insurance Corporation (“FDIC”) or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; · legislative or regulatory changes that adversely affect our business including changes in regulatory policies and principles, orthe interpretation of regulatory capital or other rules; · our ability to attract and retain deposits; · further increases in premiums for deposit insurance; · our ability to control operating costs and expenses; · the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; · difficulties in reducing risks associated with the loans on our balance sheet; · staffing fluctuations in response to product demand or the implementation of corporate strategies that affect our workforce and potential associated charges; · computer systems on which we depend could fail or experience a security breach; · our ability to retain key members of our senior management team; · costs and effects of litigation, including settlements and judgments; · our ability to successfully integrate any assets, liabilities, customers, systems, and management personnel we may in the future acquire into our operations and our ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; · increased competitive pressures among financial services companies; · changes in consumer spending, borrowing and savings habits; · the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; · our ability to pay dividends on our common stock; · adverse changes in the securities markets; · inability of key third-party providers to perform their obligations to us; · changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; · future legislative changes and our ability to comply with the requirements of the U.S. Treasury Community Development Capital Initiative (“CDCI”); and · other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services and the other risks described elsewhere in this document. 9 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements, Continued Some of these and other factors are discussed in our Annual Report on Form 10-K for the year ended March 31, 2011 under Item 1A, “Risk Factors.” Such developments could have an adverse impact on our financial position and our results of operations. Any forward-looking statements are based upon management’s beliefs and assumptions at the time they are made. We undertake no obligation to publicly update or revise any forward-looking statements included or incorporated by reference in this document or to update the reasons why actual results could differ from those contained in such statements, whether as a result of new information, future events or otherwise. In light of these risks, uncertainties and assumptions, the forward-looking statements discussed in this document might not occur, and you should not put undue reliance on any forward-looking statements. Critical Accounting Policies The Company has adopted various accounting policies which govern the application of accounting principles generally accepted in the United States in the preparation of the Company’s financial statements.The significant accounting policies of the Company are described in Note 1 of the Notes to the Consolidated Financial Statements included herein. Certain accounting policies involve significant judgments and assumptions by management, which have a material impact on the carrying value of certain assets and liabilities; management considers these accounting policies to be critical accounting policies.The judgments and assumptions used by management are based on historical experience and other factors, which are believed to be reasonable under the circumstances.Because of the nature of the judgments and assumptions made by management, actual results could differ from these judgments and estimates, which could have a material impact on the carrying values of assets and liabilities and the results of operations of the Company. The Company believes the allowance for loan losses is a critical accounting policy that requires the most significant judgments and estimates used in preparation of the consolidated financial statements.The Company provides for loan losses using the allowance method.Accordingly, all loan losses are charged to the related allowance and all recoveries are credited to the allowance for loan losses. Additions to the allowance for loan losses are provided by charges to operations based on various factors, which, in management’s judgment, deserve current recognition in estimating possible losses.Such factors considered by management include the fair value of the underlying collateral, stated guarantees by the borrower (if applicable), the borrower’s ability to repay from other economic resources, growth and composition of the loan portfolio, the relationship of the allowance for loan losses to the outstanding loans, loss experience, delinquency trends, and general economic conditions.Management evaluates the carrying value of the loans periodically and the allowance is adjusted accordingly. While management uses the best information available to make evaluations, future adjustments may be necessary if economic conditions differ substantially from the assumptions used in making these evaluations.The allowance for loan losses is subject to periodic evaluations by bank regulatory agencies that may require adjustments to the allowance based upon the information that is available at the time of their examination. For a further discussion of the Company’s estimation process and methodology related to the allowance for loan losses, see the discussion under the section entitled “Comparison of the Years Ended March 31, 2011 and 2010 - Financial Condition” and “-Provision for Loan Losses” and “Comparison of the Years Ended March 31, 2010 and 2009 - Financial Condition” and “-Provision for Loan Losses” included herein. The Company values an impaired loan at the loan’s fair value if it is probable that the Company will be unable to collect all amounts due according to the terms of the loan agreement at the present value of expected cash flows, the market price of the loan, if available, or the value of the underlying collateral.Expected cash flows are required to be discounted at the loan’s effective interest rate.When the ultimate collectibility of an impaired loan’s principal is in doubt, wholly or partially, all cash receipts are applied to principal.When this doubt does not exist, cash receipts are applied under the contractual terms of the loan agreement first to interest and then to principal.Once the recorded principal balance has been reduced to zero, future cash receipts are applied to interest income to the extent that any interest has been foregone.Further cash receipts are recorded as recoveries of any amounts previously charged off. The Company uses assumptions and estimates in determining income taxes payable or refundable for the current year, deferred income tax liabilities and assets for events recognized differently in its financial statements and income tax returns, and income tax expense. Determining these amounts requires analysis of certain transactions and interpretation of tax laws and regulations. The Company exercises considerable judgment in evaluating the amount and timing of recognition of the resulting tax liabilities and assets. These judgments and estimates are reevaluated on a continual basis as regulatory and business factors change. 10 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policies, Continued No assurance can be given that either the tax returns submitted by the Company or the income tax reported on the Consolidated Financial Statements will not be adjusted by either adverse rulings by the United States Tax Court, changes in the tax code, or assessments made by the Internal Revenue Service. Asset and Liability Management The Bank’s program of asset and liability management seeks to limit the Bank’s vulnerability to material and prolonged increases or decreases in interest rates, or "interest rate risk."The principal determinant of the exposure of the Bank's earnings to interest rate risk is the timing difference (“gap”) between the repricing or maturity of the Bank's interest-earning assets and the repricing or maturity of its interest-bearing liabilities.If the maturities of the Bank's assets and liabilities were perfectly matched and the interest rates borne by its assets and liabilities were equally flexible and moved concurrently (neither of which is the case), the impact on net interest income of any material and prolonged changes in interest rates would be minimal. A positive gap position generally has an adverse effect on net interest income during periods of falling interest rates.A positive one-year gap position occurs when the dollar amount of rate sensitive assets maturing or repricing within one year exceeds the dollar amount of rate sensitive liabilities maturing or repricing during that same one-year period.As a result, in a period of falling interest rates, the interest received on interest-earning assets will increase slower than the interest paid on interest-bearing liabilities, causing a decrease in net interest income.During periods of rising interest rates, the interest received on interest-earning assets will increase faster than interest paid on interest-bearing liabilities, thus increasing net interest income. A negative gap position generally has an adverse effect on net interest income during periods of rising interest rates.A negative one-year gap position occurs when the dollar amount of rate sensitive liabilities maturing or repricing within one year exceeds the dollar amount of rate sensitive assets maturing or repricing during that same period.As a result, during periods of rising interest rates, the interest paid on interest-bearing liabilities will increase faster than interest received from interest-earning assets, thus reducing net interest income.The reverse is true in periods of declining interest rates, as discussed above, which generally results in an increase in net interest income. The Bank’s Board of Directors reviews the Interest Rate Exposure Report generated for the Bank by the Office of Thrift Supervision (“OTS”).This report measures the interest rate sensitivity of the Bank’s net portfolio value (“NPV”) on a quarterly basis under different interest rate scenarios.The Bank’s sensitivity measure is well within the Bank’s policy on changes in NPV.The Bank's asset and liability policies are directed toward maximizing long-term profitability while managing acceptable interest rate risk within the Bank’s policies. At March 31, 2011, the mismatch of interest-earning assets repricing or maturing within one year with interest-bearing liabilities repricing or maturing within one year was $9.9 million or 1.1% of total assets compared to a negative mismatch of ($7.4) million or (0.8)% at March 31, 2010.For more information on the Bank’s repricing position at March 31, 2011, see the tables on pages 12 and 13. During the year ended March 31, 2011, the Bank originated, for investment purposes, $26.5 million in adjustable rate residential real estate loans (“ARM’s”), which are held for investment and are not sold. The Bank’s loan portfolio included $205.6 million of adjustable rate consumer loans, commercial loans, and mortgage loans or 41.0% of total gross loans at March 31, 2011.During fiscal 2011, the Bank originated $212.8 million in consumer and commercial loans, which are usually short term in nature.The Bank's portfolio of consumer and commercial loans was$385.3 million at March 31, 2011, $465.1 million at March 31, 2010, and $494.5 million at March 31, 2009.Consumer and commercial loans combined were 76.8% of total loans at March 31, 2011, 79.3% of total loans at March 31, 2010, and 78.8% at March 31, 2009. At March 31, 2011, the Bank held approximately $8.7 million in longer term fixed rate residential mortgage loans.The majority of these loans, had converted from ARM loans to fixed rate loans during the previous 60 months.These fixed rate loans have remaining maturities ranging from 10 to 30 years.As of March 31, 2011, the Bank no longer had any ARM loans that have conversion features to fixed rate loans. On new originations, the Bank sells virtually all of its 15 and 30 year fixed rate mortgage loans at origination. However, occasionally the Bank may be required to repurchase a long term fixed rate residential mortgage loan it originally sold to an institutional investor. Fixed rate residential loans sold to Freddie Mac and other institutional investors, on a service-released basis totaled $74.0 million in fiscal 2011, $67.8 million in fiscal 2010, and $45.3 million in fiscal 2009.The Bank sells all its fixed rate mortgage loans on a service-released basis. 11 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations Asset and Liability Management, Continued Certificates of deposit of $100,000 or more, referred to as “Jumbo Certificates,” are normally considered to be interest rate sensitive because of their relatively short maturities.At March 31, 2011, the Bank had $172.2 million outstanding in Jumbo Certificates compared to $195.9 million at March 31, 2010.Brokered deposits totaled $39.7 million at March 31, 2011 compared to $34.4 million at March 31, 2010. The majority of the Bank’s deposits are originated within the Bank’s immediate market area. The following table sets forth the maturity schedule of certificates of deposit with balances of $100,000 or greater at March 31, 2011: At March 31, 2011 (In Thousands) Within 3 Months $ After 3 Months, Within 6 Months After 6 Months, Within 12 Months After 12 Months $ The following table sets forth the Bank’s interest-bearing liabilities and interest-earning assets repricing or maturing within one year.The table on the following page presents the Bank's entire interest-bearing liabilities and interest-earning assets into repricing or maturity time periods.Both tables present adjustable rate loans in the periods they are scheduled to reprice and fixed rate loans are shown in the time frame of corresponding principal amortization schedules.Adjustable and fixed rate loans are also adjusted for the Company’s estimates of pre-payments.Mortgage-backed securities are shown at repricing dates, but also include prepayment estimates.Both tables also assume investments reprice at the earlier of maturity; the likely call date, if any, based on current interest rates; or the next scheduled interest rate change, if any.NOW accounts are assumed to have a decay rate of 20% the first year, money market accounts to have a decay rate of 65% the first year, and statement savings accounts to have a decay rate of 20% the first year.The balance, for all three products, is deemed to reprice in the one to three year category.Callable fixed rate Federal Home Loan Bank (“FHLB”) advances are included in borrowings, and are deemed to mature at the expected call date or maturity, based on the stated interest rate of the advance and current market rates.Junior subordinated debentures are shown at their repricing date or call date. At March 31 (Dollars In Thousands) Loans (1) $ $ Mortgage-Backed Securities: Held To Maturity Available For Sale Investment Securities: Held To Maturity Available For Sale Other Interest-Earning Assets And FHLB Stock Total Interest Rate Sensitive Assets Repricing Within 1 Year $ $ Deposits $ $ FHLB Advances And Other Borrowed Money Total Interest Rate Sensitive Liabilities Repricing Within 1 Year $ $ Gap $ $ ) Interest Rate Sensitive Assets/Interest Rate Sensitive Liabilities % % Gap As A Percent Of Total Assets % )% LOANS ARENET OF UNDISBURSED FUNDS AND LOANS IN PROCESS. 12 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations Asset and Liability Management, Continued The following table sets forth the interest rate sensitivity of the Bank's assets and liabilities at March 31, 2011, on the basis of the factors and assumptions set forth in the table on the previous page. Three Months Or Less Over 3 –12 Months Over 1 – 3 Years Over 3 – 5 Years Over 5 – 10 Years Over 10 Years Total (Dollars In Thousands) Interest-Earnings Assets Loans (1) $ Mortgage-Backed Securities: Held To Maturity, At Cost Available For Sale, At Fair Value Investment Securities: (2) Held To Maturity, At Cost Available For Sale, At Fair Value FHLB Stock, At Cost - Other Interest-Earning Assets - Total Interest-Earning Assets $ Interest-Bearing Liabilities Deposits: Certificate Accounts $ - $ - $ NOW Accounts - - - Money Market Accounts - - - Statement Savings Account - - - Borrowings (2) Total Interest-Bearing Liabilities $ 128,460 $ 300,794 $ 262,460 $ 74,118 $ 32,900 $ 6,084 $ 804,816 Current Period Gap $ Cumulative Gap $ Cumulative Gap As A Percent Of Total Assets 8.0% 1.1% (0.5)% 4.0% 7.3% 8.2% 8.2% LOANS ARE NET OF UNDISBURSED FUNDS AND LOANS IN PROCESS. CALLABLE SECURITIES AND FHLB ADVANCES ARE SHOWN AT THEIR LIKELY CALL DATES BASED ON MANAGEMENT’S ESTIMATES AT MARCH 31, 2011. In evaluating the Bank's exposure to interest rate risk, certain shortcomings inherent in the method of analysis presented in the foregoing tables must be considered.For example, although certain assets and liabilities may have similar maturities or periods of repricing, they may react in different degrees to changes in market interest rates.Additionally, the interest rates of certain types of assets and liabilities may fluctuate in advance of changes in market interest rates.Loan repayment rates and withdrawals of deposits will likely differ substantially from the assumed rates previously set forth in the event of significant changes in interest rates due to the option of borrowers to prepay their loans and the ability of depositors to withdraw funds prior to maturity.Further, certain assets, such as ARMs, have features that restrict changes in interest rates on a short-term basis as well as over the life of the asset. 13 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations Financial Condition Total assets at March 31, 2011 were $933.5 million, a decrease of $22.5 million or 2.3% from $956.0 million at March 31, 2010.This decrease was primarily the result of a decrease in net loans receivable. Total net loans receivable were $484.5 million at March 31, 2011, a decrease of $83.9 million or 14.8% from $568.4 million at March 31, 2010.Residential real estate loans held for investment decreased $7.2 million or 6.1% to $111.0 million at March 31, 2011.Typically, long term, newly originated fixed rate mortgage loans are not retained in the portfolio but are sold immediately.ARMs are typically retained in the portfolio.At March 31, 2011, the Bank held 90.8% of its residential mortgage loans in ARMs, while it had 9.2% in fixed rate mortgages.Consumer loans decreased $3.7 million or 5.3% while commercial business loans decreased $4.3 million or 24.1% and commercial real estate loans decreased $71.8 million or 19.0% to $307.0 million at fiscal year end March 31, 2011 from $378.7 million at March 31, 2010. The decrease in loans held for investment is the result of increased offering rates on new loans, tightened underwriting standards and a general decrease in loan demand.Loans held for sale, which were $5.2 million at March 31, 2011, increased $2.0 million from $3.2 million from the previous fiscal year end. Total investments and mortgage-backed securities increased $61.4 million or 19.7% to $372.4 million at March 31, 2011 from $311.0 at March 31, 2010.Cash and cash equivalents were $7.8 million at March 31, 2011 compared to $8.8 million at March 31, 2010.Premises and equipment decreased $920,000 or 4.4% to $19.8 million in fiscal 2011 as a result of normal annual depreciation of premises and equipment. The Bank did not undertake any significant construction or renovation projects during the years ended March 31, 2011 or 2010. The cash value of Bank Owned Life Insurance (“BOLI”) was $10.4 million at March 31, 2011 compared to $10.0 million at March 31, 2010 reflecting a $415,000 increase as a result of accumulated BOLI earnings. There were no additional BOLI purchases during the fiscal year ended March 31, 2011.BOLI, which earns tax-free yields, is utilized to partially offset the cost of the Company’s employee benefits programs and to provide key person insurance on certain executive officers of the Company. The Company’s non-performing assets decreased $15.1 million or 35.8% to $26.9 million at March 31, 2011 from $42.0 million at March 31, 2010. The decrease was primarily concentrated in non-performing commercial real estate loans which decreased $16.1 million to $9.3 million at March 31, 2011 from $25.5 million at March 31, 2010. The balance in non-performing commercial real estate loans at March 31, 2011 consisted of 48 loans to 23 borrowers with an average loan balance of $195,000. In the prior year, the balance in non-performing commercial real estate loans consisted of 58 loans to 29 borrowers with an average loan balance of $439,000. The following table sets forth detailed information concerning our non-performing assets for the periods indicated: At March 31, 2011 At March 31, 2010 $ Increase % Increase Amount Percent (1) Amount Percent (1) (Decrease) (Decrease) Loans 90 days or more past due or non-accrual loans: Residential real estate $ % $ % $ ) % Commercial business - ) ) Commercial real estate ) ) Consumer Total non-performing loans ) ) Other non-performing assets Repossessed assets - - ) ) Real estate owned Total other non-performing assets Total non-performing assets $ % $ % $ ) )% Total non-performing assets as a percentage of total assets % % (1) Percent of gross loans receivable, net of deferred fees and loans in process and loans held for sale 14 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations Financial Condition, Continued Of the commercial real estate category $3.0 million was concentrated in construction loans and land acquisition and development type loans (“A&D loans”). This balance consisted of $685,000 in A&D loans to one borrower for the development of a residential subdivision in the Midlands area of South Carolina and $2.4 million in loans to eight separate borrowers secured by builder lots or speculative houses in varying degrees of completion throughout South Carolina. Of the remaining non-performing commercial real estate category, $2.0 million consisted of 10 loans secured by commercial buildings to six separate borrowers and $1.0 million consisted of three loans secured by raw land to three separate borrowers. The majority of the remaining loans in the commercial real estate category were secured by first mortgages on principal residences. The Company also experienced a decrease in non-performing one- to four- family real estate loans which decreased $2.5 million to $1.8 million at March 31, 2011 from $4.3 million at March 31, 2010. At March 31, 2011, this balance was comprised of eight loans with an average balance of $226,000. Repossessed assets acquired in settlement of loans increased $3.7 million to $14.4 million at March 31, 2011 from $10.8 million at March 31, 2010. The Company foreclosed on 40 real estate properties during the year ended March 31, 2011 and sold 29 properties. At March 31, 2011, the balance consisted of the following 40 real estate properties: 15 single-family residences and 14 lots within residential subdivisions located throughout our market area in South Carolina and Georgia; three parcels of land in South Carolina; one mobile home including small acreage in Lexington County, South Carolina; two commercial buildings in the Midlands area of South Carolina and one commercial building in Augusta, Georgia; a 55 lot subdivision development and adjacent 17 acres of land in Columbia, South Carolina; a 229.24 acre subdivision in Blythewood, South Carolina; one motel in Hardeeville, South Carolina; and 34.8 acres of land in Blufton, South Carolina also originally acquired as a participation loan from another financial institution. In addition to the properties listed above, the balance also included $28,000 in various other repossessed assets that were not real estate. The Bank reviews its loan portfolio and allowance for loan losses on a monthly basis.Future additions to the Bank's allowance for loan losses are dependent on, among other things, the performance of the Bank's loan portfolio, the economy, changes in real estate values, and interest rates.There can be no assurance that additions to the allowance will not be required in future periods. The determination of the appropriate level of the allowance for loan losses inherently involves a high degree of subjectivity and requires us to make significant estimates of current credit risks and future trends, all of which may undergo material changes. Continuing deterioration in economic conditions affecting borrowers, new information regarding existing loans, identification of additional problem loans and other factors, both within and outside of our control, may require an increase in the allowance for loan losses. In addition, bank regulatory agencies periodically review our allowance for loan losses and may require an increase in the provision for possible loan losses or the recognition of further loan charge-offs, based on judgments different than those of management. In addition, if charge-offs in future periods exceed the allowance for loan losses, we will need additional provisions to increase the allowance for loan losses. Any increases in the allowance for loan losses will result in a decrease in net income and, possibly, capital, and may have a material adverse effect on our financial condition and results of operations. Management continually monitors its loan portfolio for the impact of local economic changes.The ratio of allowance for loan losses to total loans was 2.54% at March 31, 2011 compared to 2.13% at March 31, 2010. The Bank monitors past due loans closely. The cumulative interest not accrued during the year ended March 31, 2011 relating to all non-performing loans totaled $887,000. Our strategy is to work with our borrowers to reach acceptable payment plans while protecting our interests in the existing collateral.In the event an acceptable arrangement cannot be reached, we may have to acquire these properties through foreclosure or other means and subsequently sell, develop, or liquidate them. The balance of loans in troubled debt restructurings (“TDRs”) increased during the year ended March 31, 2011. The Bankhad33 loans that were TDRs totaling$12.2 million at March 31, 2011 compared tofiveloans totaling $336,000 at March 31, 2010. The 33 TDRs consisted of five consumer loans to five separate borrowers secured by first mortgages on residential dwellings totaling $295,000. The remaining 28 restructurings consisted of 28 commercial real estate loans to six separate borrowers. These commercial real estate loans were secured primarily by first mortgages on 12 single family residences, six commercial buildings, and three parcels of land.Three of the TDRs to one borrower totaling $1.5 million were delinquent at March 31, 2011. All of the remaining TDRs were current at March 31, 2011. 15 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations Financial Condition, Continued All TDRs are reviewed for impairment loss.At March 31, 2011, the Bank held $33.3 million in impaired loans, including $12.2 million in TDRs, compared to $35.3 million of impaired loans, including $336,000 of TDRs, at March 31, 2010. The Bank had specific reserves totaling $772,000 related to $2.8 million in impaired loans at March 31, 2011 compared to $2.0 million in specific reserves related to $10.9 million in impaired loans at March 31, 2010. In July 2006, the Company acquired Collier Jennings Financial Corporation, an insurance agency specializing in consumer automobile insurance and premium financing. The resulting goodwill and other intangibles were $1.2 million and $160,000, respectively, at March 31, 2011; and $1.2 million and $250,000 at March 31, 2010, respectively.Collier Jennings is now a subsidiary of Security Federal Insurance Inc. Deposits at the Bank decreased $3.9 million or 0.6% to $690.4 million at March 31, 2011 from $694.3 million at March 31, 2010. The Bank had brokered time deposits of $39.7 million at March 31, 2011 compared to $34.4 million at March 31, 2010. Brokered time deposits were appealing because rates paid on these deposits were typically significantly lower than rates paid on time deposits obtained in the Bank’s primary market areas. Total deposits, excluding brokered time deposits, decreased $9.1 million or 1.4%. Brokered time deposits were 5.7% of total deposits at March 31, 2011 and 5.0% of total deposits at March 31, 2010. Advances from the FHLB decreased $25.9 million or 15.8% to $138.1 million at March 31, 2011 from $164.0 million a year earlier. Other borrowed money, which consists of retail repurchase agreements, decreased $865,000 or 7.2% to $11.2 million at March 31, 2011 from $12.1 million at March 31, 2010.The Company issued its first trust preferred security issuance in September 2006.Gross proceeds of the issuance were $5.2 million and are classified as junior subordinated debentures on the Consolidated Balance Sheet included in the Consolidated Financial Statements contained herein. In December 2009, the Company issued $6.1 million in convertible senior debentures. The debentures will mature on December 1, 2029 and accrue interest at the rate of 8.0% per annum until maturity or earlier redemption or repayment. The debentures are convertible into the Company’s common stock at a conversion price of $20 per share at the option of the holder at any time prior to maturity. Total shareholders' equity was $76.0 million at March 31, 2011, an increase of $8.2 million or 12.0% from $67.9 million a year earlier. During the year ended March 31, 2011, the Company raised $4.8 million through the issuance of capital stock and exchanged $18.0 million in preferred shares issued through the U.S. Treasury’s (the “Treasury”) Capital Purchase Program (“CPP”) for $22.0 million in preferred shares issued through the Treasury’s CDCI for a net increase of $4.0 million in preferred shares. See Note 21 of the Notes to the Consolidated Financial Statements included herein for additional information. The Company’s net income for the year was $1.8 million. Preferred stock dividends were $666,000 and accretion of preferred stock to its redemption value was $19,000 for the year resulting in net income available to common shareholders of $1.2 million. Other changes in shareholders’ equity were: stock compensation expense of $34,000, a net decrease in other comprehensive income of $970,000, and $858,000 in dividends paid to common shareholders. 16 SECURITY FEDERAL CORPORATION AND SUBSIDIARIES Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations The following table presents the dollar amount of changes in interest income and interest expense for major components of interest-earning assets and interest-bearing liabilities.The table also distinguishes between the changes related to higher or lower outstanding balances and the changes related to the volatility of interest rates.For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to: (1) changes in rate (changes in rate multiplied by prior year volume); (2) changes in volume (changes in volume multiplied by prior year rate); and (3) net change (the sum of the prior columns).For purposes of this table, changes attributable to both rate and volume, which cannot be segregated, have been allocated proportionately to the change attributable to volume and the change attributable to rate. Changes in income are calculated on a tax equivalent basis using a 34% federal income tax rate. Fiscal Year 2011 Compared To 2010 Fiscal Year 2010 Compared To 2009 Volume Rate Net Volume Rate Net (In Thousands) Interest-Earning Assets: Loans: (1) Mortgage Loans $ ) $ ) $ ) $ ) $ ) $ ) Other Loans ) Total Loans ) Mortgage-Backed Securities (2) Investments (2) Other Interest-Earning Assets 3 1 4 (3
